Citation Nr: 1502442	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  00-15 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to compensation under the provisions of 38 USCA § 1151 for diabetes mellitus.

2.  Entitlement to compensation under the provisions of 38 USCA § 1151for pain and weakness in both feet.

3.  Entitlement to service connection for a left leg injury.

4.  Whether new and material evidence has been received to reopen a claim for service connection for diabetes mellitus.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran was on active duty for training from March 1974 to July 1974 and had active duty service from August 1974 to February 1975.

This matter comes to the Board on appeal from Department of Veterans Affairs (VA) Regional Office (RO) rating decisions dated in April 2000, April 2009, and April 2011.  

The April 2000 rating decision denied a claim for compensation under the provisions of 38 USCA § 1151 for diabetes mellitus.  

The April 2009 rating decision denied the claim for compensation under the provisions of 38 USCA § 1151 for pain and weakness in both feet.  

The April 2011 rating decision denied service connection for a left leg injury and found that new and material evidence had not been received to reopen the claim for service connection for diabetes mellitus.  

The Veteran testified before an RO hearing officer in August 1999.  A transcript of that hearing is associated with the claims folder.  

The Board remanded the claims for further development in May 2001, July 2003, and August 2004.  In an August 2005 decision, the Board denied entitlement to service connection for diabetes mellitus, as well as entitlement to compensation under 38 U.S.C.A. § 1151 for diabetes mellitus.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  The Veteran's representative stated in his appellate brief that he was only appealing the Board's determination regarding his entitlement to diabetes mellitus under 38 USCA § 1151.  The Board's August 2005 decision was set aside by the Court in a July 2007 memorandum decision, which remanded the outstanding issue to the Board for readjudication.  While the July 2007 memorandum decision did not specifically enumerate which portions of the Board's August 2005 decision had been vacated, the text of the memorandum opinion notes that the issue on appeal was entitlement to compensation for diabetes mellitus under 38 U.S.C.A. § 1151.

The Board remanded matters pending on appeal again in December 2007, June 2009 and September 2013.

The Board's June 2009 remand included instructions to issue a statement of the case with regard to the issue of entitlement to a total rating for compensation based on individual unemployability.  In March 2010, the Veteran withdrew his appeal as to that issue.

As noted in the Board's September 2013 remand of this matter, in May 2010 correspondence, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a disability of his hands.  The issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA Form 9 and additional correspondence received from the Veteran and his representative in December 2014, the Veteran requested a hearing before the Board at the RO.  There is nothing in the record to indicate that the requested hearing has been scheduled or that he has withdrawn his request for such a hearing.  See 38 C.F.R. § 20.704(b),(e).  

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




